[Cite as [J.S.] v. [K.V.], 2022-Ohio-487.]




                               IN THE COURT OF APPEALS OF OHIO
                                  SECOND APPELLATE DISTRICT
                                        CLARK COUNTY

 [J.S.], et al.                                   :
                                                  :
          Plaintiffs-Appellees                    :   Appellate Case No. 2021-CA-15
                                                  :
 v.                                               :   Trial Court Case Nos. 2019-JUV-96
                                                  :
 [K.V.]                                           :   (Appeal from Common Pleas Court-
                                                  :   Juvenile Division)
          Defendant-Appellant                     :
                                                  :

                                             ...........

                                             OPINION

                            Rendered on the 18th day of February, 2022.

                                             ...........

JUSTIN C. NIDIFFER, Atty. Reg. No. 0091997, 10532 Success Lane, Dayton, Ohio
45458
      Attorney for Plaintiffs-Appellees

JAMES D. MILLER, Atty. Reg. No. 0080357 and DALMA C. GRANDJEAN, Atty. Reg. No.
0024841, 110 North Main Street, Suite 1200, Dayton, Ohio 45402
     Attorneys for Defendant-Appellant

                                             .............




WELBAUM, J.
                                                                                         -2-




      {¶ 1} Defendant-Appellant, K.V. (“Mother”) appeals from a trial court order

awarding legal custody of her daughter, S.V., to Plaintiffs-Appellees, J.S. and K.S. (“John

and Kim”).1   According to Mother, the trial court abused its discretion when it gave legal

custody to John and Kim, who are nonparents, because Mother is a suitable parent.

      {¶ 2} We conclude that the trial court did not abuse its discretion in granting legal

custody of S.V. to Appellees. Ample evidence indicated that giving Mother legal custody

would be detrimental to S.V. Accordingly, the judgment of the trial court will be affirmed.



                             I. Facts and Course of Proceedings

      {¶ 3} On April 4, 2019, Appellees filed a complaint for custody in the juvenile court,

asking the court to declare that S.V. was a dependent child. They also asked to be

designated legal custodians for S.V. due to Mother’s unsuitability.        The same day,

Appellees filed a motion seeking emergency and interim custody of S.V. In the motion,

they alleged that they had cared for S.V. more than 50% of the time since July 2015, that

Kim and Mother had a mother-daughter relationship, and that S.V. was in significant

danger while in Mother's care for several reasons. These reasons included Mother's

failure to provide for S.V.'s basic needs and Mother's relationship with a convicted sex

offender, whom Mother allowed to provide care for S.V.

      {¶ 4} The trial court initially denied the motion for emergency custody and set a

non-evidentiary pretrial for April 24, 2019, noting that it would rule on the temporary


1 These are not Appellees’ real names. To ensure the child’s privacy, we will use
pseudonyms or initials where appropriate. We will also refer to John and Kim collectively
as “Appellees.”
                                                                                         -3-


custody request at that time. At Mother's request, the pretrial hearing was rescheduled

for April 29, 2019. After that hearing, the court filed an entry ordering that Mother be the

temporary legal custodian of S.V. and granting visitation to Appellees. The court also

scheduled evidentiary hearings and appointed a guardian ad litem (GAL).

       {¶ 5} On June 19, 2019, the court ordered that Appellees would have visitation

with S.V. on June 23, 2019 and June 30, 2019, and that the GAL would provide the court

with a recommendation on interim visitation. On July 15, 2019, the court filed an interim

visitation order, stating that Appellees would have visitation with S.V. every other

weekend from Friday at 6:00 p.m. until Sunday at 6:00 p.m.

       {¶ 6} In August 2019, the court granted Appellees’ request that the Ohio

Department of Rehabilitation and Correction release all communication, including video

calls, between Mother and inmate Travis D. (the convicted sex offender). The court

further ordered that Travis not have any contact with S.V., in person or otherwise, and

that Mother not permit any such contact. Entry and Order (Aug. 20, 2019), p. 1-2.

       {¶ 7} On September 4, 2019, Appellees filed a motion to show cause and motion

to increase visitation. In the motion, Appellees alleged that Mother had violated the

interim visitation order. They also asked for additional visitation because Mother was

pregnant and Travis, the father of the unborn child, was due to be released from prison

and had been communicating with Mother. A show cause order was issued and a

hearing was set for November 4, 2019. Following this hearing, a magistrate held Mother

in contempt and sentenced her to three days of incarceration, suspended on the condition

that she purge the contempt by complying with court orders for one year.

       {¶ 8} After holding evidentiary hearings on several days, the trial court filed an
                                                                                       -4-


order on February 9, 2021, granting legal custody of S.V. to Appellees. In its decision,

the court found that Mother was unsuitable to serve as S.V.'s legal guardian and that

awarding custody to Mother would likely result in harm to S.V. Entry (Feb. 9, 2021), p.

17. Mother then filed a timely appeal.



                  II. Alleged Abuse of Discretion in Granting Legal Custody

      {¶ 9} Mother's sole assignment of error states that:

             The Trial Court Abused Its Discretion By Awarding Legal Custody of

      the Minor Child, S.V., to a non-parent non-relative.

      {¶ 10} Under this assignment of error, Mother sets out a lengthy discussion of

cases involving the test for awarding custody to nonparents, and she argues that the trial

court could not have found her unsuitable as a parent because she had stable housing,

consistent employment, health insurance, an established family relationship and family

ties, and a bond with S.V. Mother further argues that the trial court erred in emphasizing

Mother’s perceived character and moral flaws.

      {¶ 11} Before addressing these issues, we will briefly outline the standard of

review. In reviewing legal custody decisions, we will reverse only if the lower court has

abused its discretion. In re I.R., 2d Dist. Montgomery No. 28160, 2019-Ohio-2037, ¶ 7.

An abuse of discretion “implies that the court's attitude is unreasonable, arbitrary or

unconscionable.” Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140

(1983). However, “most instances of abuse of discretion will result in decisions that are

simply unreasonable, rather than decisions that are unconscionable or arbitrary.” AAAA

Ents., Inc. v. River Place Community Urban Redevelopment Corp., 50 Ohio St.3d 157,
                                                                                            -5-


161, 553 N.E.2d 597 (1990). “A decision is unreasonable if there is no sound reasoning

process that would support that decision. It is not enough that the reviewing court, were

it deciding the issue de novo, would not have found that reasoning process to be

persuasive, perhaps in view of countervailing reasoning processes that would support a

contrary result.” Id.

       {¶ 12} Where child custody proceedings are “between a parent and a nonparent,

the hearing officer may not award custody to the nonparent without first making a finding

of parental unsuitability[,] that is, without first determining that a preponderance of the

evidence shows that the parent abandoned the child, that the parent contractually

relinquished custody of the child, that the parent has become totally incapable of

supporting or caring for the child, or that an award of custody to the parent would be

detrimental to the child.” In re Perales, 52 Ohio St.2d 89, 369 N.E.2d 1047 (1977),

syllabus. See also I.R. at ¶ 8.

       {¶ 13} “If a court concludes that any one of these circumstances describes the

conduct of a parent, the parent may be deemed unsuitable, and the state may infringe

upon the fundamental parental liberty interest of child custody.” In re S.M., 160 Ohio

App.3d 794, 2005-Ohio-2187, 828 N.E.2d 1044, ¶ 11 (8th Dist.). Notably, the focus of

the last prong (that custody to the parent would be detrimental) is on “the harmful effect

of the [parental] custody on the child, rather than [on] * * * society's judgment of the parent

* * *.” Perales at 98. As we have stressed, under Perales, the court's “focus must be

on the detriment, or harm, to the child, as opposed to a value judgment about [the

parent's] morality, character, or lifestyle.” In the Matter of R.R.S., 2d Dist. Greene No.

2016-CA-25, 2018-Ohio-990, ¶ 8.
                                                                                           -6-


       {¶ 14} Notably, legal custody differs significantly from, and is “not as drastic a

remedy as, the termination of parental rights, because the parent still retains residual

rights ‘including, but not necessarily limited to, the privilege of reasonable visitation,

consent to adoption, the privilege to determine the child's religious affiliation, and the

responsibility for support.’ ” In re S.P., 2d Dist. Champaign No. 2021-CA-15, 2021-Ohio-

4335, ¶ 13, quoting R.C. 2151.011(B)(50) and R.C. 2151.353(A)(3)(c). Consequently, a

preponderance of the evidence standard applies. Id. This is defined as “ ‘evidence

which is of a greater weight or more convincing than the evidence which is offered in

opposition to it.’ ” In re Starks, 2d Dist. Darke No. 1646, 2005-Ohio-1912, ¶ 15, quoting

Black's Law Dictionary 1182 (6th Ed.1998).

       {¶ 15} An additional consideration is witness credibility. We have often stressed

that “[c]redibility of witnesses and the weight to be given their testimony” are primarily

matters for trier of fact to resolve. Buckeye Retirement Co., LLC v. Busch, 2017-Ohio-

4009, 82 N.E.3d 66, ¶ 55 (2d Dist.), citing State v. DeHass, 10 Ohio St.2d 230, 231, 227

N.E.2d 212 (1967). This is “[b]ecause the factfinder, be it the jury or, as in this case, the

trial judge, has the opportunity to see and hear the witnesses * * *.” State v. Lawson, 2d

Dist. Montgomery No. 16288, 1997 WL 476684, *4 (Aug. 22, 1997). Consequently, “[t]he

decision whether, and to what extent, to credit the testimony of particular witnesses is

within the peculiar competence of the factfinder, who has seen and heard the witness.”

Id.; accord Buckeye Retirement at ¶ 56; In the Matter of P.L.H., 2d Dist. Greene No. 2021-

CA-6, 2021-Ohio-3522, ¶ 50.

       {¶ 16} In arguing that the trial court erred, Mother pays little attention to the trial

court’s credibility decision and the predominant factors in this case, which were Mother’s
                                                                                          -7-


deception, her continued relationship with Travis, a violent, convicted rapist and Tier III

sex offender, and her decision to expose her children, including S.V., to this individual,

which placed her relationship above the children’s welfare.

       {¶ 17} At the time of the final hearing in this case on January 27, 2021, Mother was

30 years old. Transcript of Proceedings2 (Tr.5), p. 94. Mother had four children, with

four different fathers to whom she was not married. Tr.1 at p. 135. Mother’s first child,

S.V.1, was born in February 2010; Mother and S.V.1’s father do not have court-ordered

parenting time or child support, but they are able to cooperate. S.V.1’s father, Chris, has

parenting time every week from Thursday afternoon to Sunday evening. Tr.2 at p. 71-

74.

       {¶ 18} Mother’s second child, N.V., was born in March 2011. N.V.’s father, Josh,

was granted legal custody of N.V. in early 2013. In awarding Josh custody, the court

noted “serious problems with Mother’s willingness to facilitate parenting time,” and that

Mother “had not acted in the child’s best interest but in such a way as to serve her own

needs by denying the Father contact with the child.” Tr.2 at p. 14; Plaintiff’s Ex. 24 (In re

N.V., Montgomery J.C. No. G 2011-1481 01, 0A (Feb. 1, 2013 Magistrate’s Decision and

Judge’s Order)), p. 2.

       {¶ 19} In June 2017, Josh filed a motion asking the court to suspend Mother’s

visitation and for an order prohibiting Travis from having any contact with N.V. Plaintiff’s

Ex. 23 (In re: N.A.L.V., Montgomery J.C. No. H 2012-1481-OH, 01 (June 27, 2017)), p.

1. The motion to suspend visitation time was withdrawn, and the court granted the



2Because the transcripts for the five days of hearings are not sequentially numbered, we
will refer to them as “Tr.”, followed by a number, i.e., “Tr.1”, “Tr.2”, and so on.
                                                                                           -8-


motion prohibiting contact. Id. In this regard, the court stated that “[i]f mother allow [sic]

Travis * * * to have any contact with the child during her parenting time, it will be

suspended immediately.” Id.

       {¶ 20} S.V. is Mother’s third child and was born in May 2015. Tr.4, p. 11. S.V.’s

father is Matthew, a soccer player from England.           Mother became pregnant while

Matthew was in the United States for a summer. Paternity had never been established,

and Matthew had had no contact with S.V. Tr.1 at p. 182; Tr.4 at p. 12-13; Tr.5 at p. 94.

       {¶ 21} Mother later had a fourth child with Travis.

       {¶ 22} Kim had known Mother since Mother was about four years old (around

1995). Tr.1 at p. 112. Kim and Mother’s own mother, M.D., had worked together at

Cadillac Jack’s and became friends. Id. at p. 125; Tr.2 at p. 91-92. Kim and Mother

developed a close relationship when Mother was little, but at some point, Kim stopped

speaking to M.D. because M.D. was having an affair with a married man who abused her

children. That man ended up in prison for these actions. Another boyfriend of M.D. had

sexually abused Mother. Tr.1 at p. 125, 153, and 157; Tr.4 at p. 65.

       {¶ 23} Around 2010, Kim and Mother were thrilled when they reconnected while

working at Steak and Shake. Kim was a manager in training and Mother was a server.

Tr.1 at p. 126, 153, and 157. In 2013, Kim also employed Mother as a fill-in waitress at

a bar Appellees had purchased. Id. at p. 127, 144, and 146; Tr.4 at p. 12. Kim and

Mother had always had a bond and became close. Tr.1 at p. 112 and 157; Tr.4 at p. 9.

During Mother’s pregnancy with S.V., they discussed plans for S.V.’s care when Mother

went back to work, and the plan was for S.V. to stay with Appellees. Tr.1 at p. 146 and

Tr.4 at p. 9. About a week before S.V. began to come to Appellees’ house, Kim’s adult
                                                                                       -9-


son (and John’s stepson) died. Tr.1 at p. 146 and 183. The parties agreed that taking

care of S.V. was beneficial in Appellees’ grieving process and was also helpful to Mother.

Id.; see also Tr.4 at p. 10.

       {¶ 24} S.V. was born in May 2015, and Appellees began babysitting her in July

2015. Consistent with Mother’s schedule with her other children, Appellees took care of

S.V. every Thursday through Sunday, including overnights. After three of four weeks of

this, Mother asked Appellees to become a bigger part of S.V.’s life because S.V. did not

have a father in her life. Tr.1 at p. 112-113. Over time, the visitation increased, but at

a minimum, it was Thursday through Sunday, and sometimes included Wednesday,

straight through with overnights. When S.V. was with Appellees, Mother did not come

to see her. Id. Appellees never asked Mother for any money for taking care of S.V.

Tr.2 at p. 102. They also paid the part of S.V.’s preschool expenses that Mother’s

assistance did not cover. Tr.1 at p. 139-140.

       {¶ 25} In 2016, Appellees took care of S.V. six days a week while Mother was

taking classes at a community college. S.V. has her own bedroom, clothing, and toys at

Appellees’ house, and spent three of four Christmases with them, as well as Thanksgiving

and Halloween. Appellees also took S.V. alone on vacation for a week, and in 2017,

took both S.V. and Mother on vacation. Id. at p. 114-117 and 119. In 2018, S.V. stayed

with Appellees full-time between December 7 or 8 through New Year’s; Mother showed

up on Christmas Day, took S.V. for several hours, and then brought her back. Id. at p.

114-115. S.V. referred to Kim as “Grandma” and to John as “Papa.” Id. at p. 123.

       {¶ 26} Between May 2015 and March 2019, Kim and Mother had a close

relationship. Both Kim and John considered Mother like family and were extremely
                                                                                           -10-


involved in S.V.’s life. Id. at p. 112 and 164; Tr.5 at p. 29. Mother came to Kim with her

problems, and Kim was Mother’s support person. Tr.1 at p. 112, 122, 153, and 157.

        {¶ 27} At some point before April 2017, Mother met Travis, who, as noted, is a

convicted rapist. After pleading guilty to a first-degree felony rape of a girlfriend in Preble

County, Ohio, Travis tried to entice an ex-girlfriend from Pennsylvania to come live with

him in Indiana; if she refused, he was going to put out a sex tape or some information on

social media.     While awaiting sentencing on the rape conviction, Travis drove to

Pennsylvania and was found by the police outside the ex-girlfriend’s home with a fake

license plate taped over his own plate and a handgun in his car. Tr.1 at p. 38-39; Joint

Ex. 1 (Nov. 21, 2019 GAL report), p. 7-8.

        {¶ 28} In connection with the Pennsylvania incident, Travis had 2011 convictions

for firearms possession and stalking; repeatedly communicating to cause fear; identity

theft; coercing/threatening to commit crime; selling obscene/sexual materials; loitering

and prowling at night; receiving stolen property and fraudulent use/removal of license

plate. He also had 2011 convictions for intimidating a witness or victim and two counts

of terroristic threats with intent to terrorize another. GAL Report at p. 7-8.

        {¶ 29} After being returned to Ohio, Travis was sentenced to five years in prison

and was classified as a Tier III sex offender with a lifetime registration requirement. He

was imprisoned in Ohio from August 31, 2011 until August 10, 2016, when he was

released, subject to five years of post-release control. Id. at p. 7. See also Tr.1 at p.

36; Tr.5 at p. 35; Plaintiff’s Ex. 16; and Plaintiff’s Ex. 20.

        {¶ 30} Mother and Travis met in 2017 and began dating (per her account) in April

2017.     Appellees were not aware of the relationship until May 2017, when they
                                                                                          -11-


vacationed with Mother and S.V. in Florida. Appellees drove with S.V. to Florida, and

Mother flew down two days later. Mother did not have her phone; she said she and her

boyfriend had gotten in an argument and the phone had been broken. However, she

claimed not to know how it had been broken. Tr.1 at p. 120-121.

       {¶ 31} When Kim asked Mother why she had not told them about the boyfriend,

Mother said none of her friends approved of him and no one wanted her to be with him.

Mother further stated that her boyfriend had a record and was a sex-offender, but it was

not a big deal. Mother then shut down and would not say anything more, including

disclosing the offense of which he had been convicted. Id. at p. 121. After learning of

Travis's background, Mother continued to allow him contact with her children. In fact,

she said she had let him around her children “quite a bit after that” and had even let him

be around her children after he had broken into her house following a breakup. Joint Ex.

I at p. 6; Tr.1 at p. 22; Tr.5 at p. 39 and 65.

       {¶ 32} As indicated, N.V.’s father went to juvenile court in June 2017 and obtained

an order stating that Travis was not to be around N.V., and that if it occurred, Mother’s

visitation would immediately be suspended.

       {¶ 33} On July 11, 2017, Mother signed an affidavit stating that she had executed

a will providing that if she died while S.V. was still a minor, Appellees would be appointed

guardians of S.V. and S.V.’s estate. The affidavit further stated that Kim had been a

close personal friend of Mother and her family for more than 24 years. Plaintiff’s Ex. 13;

Tr.5 at p. 32. In addition, the affidavit stated that since S.V.’s birth, Appellees “have been

extremely involved in [S.V.’s] life, and she spends several nights a week at their home.”

Ex. 13 at p. 1. It also said that, “[a]lthough not biologically related, [Appellees] have
                                                                                         -12-


essentially served as the role of [S.V.’s] grandparents.” Id. Mother stated in the affidavit

that she wished Appellees to be S.V.’s guardians if Mother were unable to do so or if

Mother were “deemed incompetent, determined in any way to be unfit to be [S.V.’s]

parent, or if for any other reason [S.V.] were removed from her custody.” Id.

       {¶ 34} While Appellees were concerned about Mother’s relationship with Travis,

they knew that Mother was not allowed to have Travis present when N.V., S.V.’s brother,

was present. However, they later learned that Travis had been around S.V. a lot more

they had been led to believe, and that Mother had let Travis babysit for S.V. Tr.1 at p.

118, 121, 130, 167-168, and 182. Appellees were also concerned about S.V.’s hygiene

when she was with Mother and Mother’s failure to attend to S.V.’s medical and sleep

needs. Id. at p. 141, 156, 159, and 166.

       {¶ 35} A few months after Kim found out about Travis, Mother would call Kim,

upset, saying that they were fighting and that Travis would get violent. Mother claimed

Travis had bugged her home and had put tracking devices in her phone. However,

Mother and Travis would then make up and Mother would claim it had been a

misunderstanding. Over time, the relationship became increasingly violent. Tr.1 at p.

122. In early 2018, Mother showed up at Appellees’ house without shoes, wearing only

a coat, bra, and sweatpants. It was cold out. At that time, Appellees had S.V. at their

home. Mother was hysterical, claiming that she and Travis had gotten into a fight and

that he was at her house and had taken her phone. Mother and Appellees lived about

three minutes away from each other, so Mother had just run out of her own home and

come to their house. Id.

       {¶ 36} On November 28, 2018, Mother filed a petition for a domestic violence civil
                                                                                        -13-


protection order (“CPO”) against Travis, which included both herself and her children,

including S.V. An ex parte CPO was issued that day. Plaintiff’s Exs. 10 and 11; Tr.3 at

p. 80; Tr.5 at p. 56. In the petition, Mother listed Travis as a family or household member

and checked that her relationship with him was that of a “[p]erson living as a spouse of

Respondent,” meaning “• now cohabitating; • or cohabitated within five years before the

domestic violence.” Id. at Ex. 10, p. 1.

       {¶ 37} In the CPO petition, Mother stated, “I do not feel safe with Travis * * *. I

fear for myself and my children.” Id. at p. 2. She further said that the day before, Travis

had tracked her location on an app and had showed up at her sister’s workplace. Twenty

minutes earlier, Travis had texted her to ask how her “date” at a particular place was,

showing that he was tracking her. Id.; see also Tr.5 at p. 62. When Travis showed up

at the workplace, he bashed in the window of Mother’s car. Tr.3 at p. 33. At the time,

Mother’s sister was using the car. Id. at p. 44.

       {¶ 38} In the CPO petition, Mother further recounted that, after she and Travis had

broken up the previous weekend, Travis had tried to enter her home around 3:00 a.m. by

using the keypad. He tried again a few hours later. Mother said she was “terrified

because he has succeeded in the past at breaking [in] [and physically assaulting me while

scream[ing] * * *.” Ex. 10 at p. 2.

       {¶ 39} However, on January 4, 2019, Mother voluntarily dismissed her petition for

a CPO. See Plaintiff’s Ex. 13; Tr.4 at p. 41. According to Mother, she dismissed the

petition because Travis had talked to her and she did not feel that he had “done enough”

to get a restraining order. He also he did not give her much of a reason to continue

pursing it. At the time, Travis was still on parole for the 2011 conviction. Tr.4 at p. 38-
                                                                                       -14-


39.

       {¶ 40} Between December 7, 2018 and January 1, 2019, Mother was doing

commercial driver license training in Indiana. Tr.1 at p. 128; Tr.3 at p. 25. Appellees

cared for S.V. during that time. Although Mother claimed she and Travis had broken up

in October 2018 and did not have a relationship after that, Mother became pregnant with

Travis’s child (S.V.3), who was born as a full-term baby on September 16, 2019, about

11 months after the breakup. Tr.1 at p. 40-41, and 53; Tr.5 at p. 34. Mother believed

she got pregnant at the end of 2018 or the beginning of 2019, i.e., likely during the time

she was “not” in a relationship with Travis and Appellees were caring for her child. Tr.4

at p. 101.

       {¶ 41} At some time before March 24, 2019, John asked Mother if he could talk to

her about some of her decisions and possibly taking custody of S.V. Tr.1 at p. 164. The

discussion lasted between three and five minutes, because Mother grabbed S.V. and took

her outside without a coat or shoes. Id. John was angry and upset because he was

concerned about S.V.’s welfare and Mother did not even want to discuss the subject. Id.

According to Mother, John told her he was going to drag her through the mud and bury

her; John denied saying this, although he did admit he raised his voice. Tr.4 at p. 20;

Tr.1 at p. 179.   After this happened, Mother did not allow S.V. to go over to see

Appellees. Tr.2 at p. 122. On April 4, 2019, Appellees filed the complaint seeking

custody of S.V.

       {¶ 42} A probation violation report dated September 20, 2019, stated that Travis’s

parole officer (“PO”) received information on March 27, 2019, that Travis had threatened

Mother and Josh’s wife. Plaintiff’s Ex. 6, p. 2. After obtaining police reports from three
                                                                                          -15-


jurisdictions, the PO discovered that Mother had told Riverside Police on November 25,

2018, that Travis had broken into her home after they broke up. The reason for the

breakup was that Travis had choked Mother while driving a car. The PO further found

out that Mother had contacted the Huber Heights Police on March 19, 2019, concerning

a menacing complaint. After Travis reported to the probation department on March 28,

2019, he was arrested and taken to jail. Id.

       {¶ 43} Following a hearing on April 24, 2019, Travis was found guilty of violating

parole and was sentenced to 122 days in prison, effective April 24, 2019. Plaintiff’s Ex.

9. Other sanctions included “No contact with [Mother] – No contact includes personal

contact, phone, text, social media, third party, etc.”     Id.     Neither Mother nor Travis

complied with this order.

       {¶ 44} The GAL listened to recordings of Mother’s conversations with Travis while

he was in a local jail in April 2019 and when he was in state prison for the parole violation.

Mother and Travis spoke 25 times in April 2019 while Travis was in jail in Montgomery

County. Joint Ex. I at p. 12. The prison calls that the GAL reviewed took place between

May 24, 2019 and July 24, 2019. During that latter time period, Travis contacted Mother

367 times, and Mother answered the calls 230 times.              Most calls lasted around 15

minutes. Joint Ex. I at p. 10, 12-13, and 17- 21.

       {¶ 45} In its decision awarding Appellees legal custody, the trial court specifically

stated that Mother’s “testimony concerning her relationship with [Travis] is not at all

credible.”   Entry (Feb. 9, 2020), at p. 12.     The record contains many instances of

Mother’s deception and lies. For example, Mother told the GAL on May 22, 2019, that

she was not in a relationship with Travis and that while he currently tried to contact her,
                                                                                          -16-


she refused to speak with him. Joint Ex. I at p. 5, 6, and 7. Contrary to this, Mother

spoke with Travis while he was in jail and in state prison. In a call on April 11, 2019,

Mother read Travis a statement she was going to give to the parole board.                The

statement said that she and Travis had a “ ‘permanent relationship’ ” and “described

themselves as a ‘family.’ ” Joint Ex. I at p. 12.

       {¶ 46} Mother also told the GAL on May 22, 2019, that Travis had never assaulted

her. Joint Ex. I at p. 5 and 8. However, in a prison call on June 25, 2019, Mother and

Travis discussed the violence that had “occurred between them in the past.” Id. at p. 20.

Mother said “she was scared when Travis broke into her home and threw her across the

bed” and “hurt her.” Id. Mother also mentioned that “thereafter his behavior got ‘worse

and worse.’ ” Id. And, as noted above, other violence occurred many times during their

relationship.

       {¶ 47} Both in his report and in testimony during the custody hearings, the GAL

recounted numerous troubling conversations that Mother and Travis had while Travis was

in prison. Not only did Travis and Mother plan a life together, they also discussed ways

to sabotage the relationship between S.V. and Appellees. As the GAL noted, Mother

and Travis discussed “[p]rimarily how they’re going to get a home, they were going to

purchase a home, and then also how they can, you know, hide their relationship while

he’s still on parole * * *. They talked about potentially having another child together, * * *

him getting work and supporting her financially, things like that.” Tr.1 at p. 40.3

       {¶ 48} Mother also discussed whether people could find out if they were talking,



3 Both in his report and during the hearing, the GAL recommended that legal custody be
given to Appellees. See Tr.1 at p. 15; Joint Ex. I at p. 22-23.
                                                                                              -17-


and they talked about changing contacts in Mother’s phone so that people could not

determine who she was talking to. Mother stated that she had Travis’s phone number

saved as “Lawyer” and said she wanted a phone that no one knew about. Joint Ex. I at

p. 17.

         {¶ 49} Mother and Travis also discussed manipulating S.V.             Their discussion

“[p]rimarily was regarding [S.V.’s] relationship with the [Appellees] and how * * * it was

important for * * * trying to get [S.V.] to say she hated them or at least putting that idea in

her head that * * * [Appellees] were trying to hurt her and [Mother] * * * and then try to

poison her that way in her relationship with [Appellees].” Tr.1 at p. 44.

         {¶ 50} As noted above, Mother refused to let Appellees see S.V. from late March

2019 until the court-ordered visitation on June 23, 2019. After visitation was ordered,

Mother and Travis discussed ways to put Travis’s name on S.V.’s birth certificate, giving

him rights to S.V. so that he could do visitation exchanges with Appellees and “make them

miserable.” Joint Ex. I at p. 19; Tr.1 at p. 46. Consistent with the attempt to poison S.V.

against Appellees, the GAL noted the following details of phone conversations between

Mother and Travis:

                On June 20, 2019 [prior to the first visit], mother informs Travis that

         she told “her” to tell S.V. that [John] is gross and that he is going to hurt her.

         Mother tells Travis that she told “her” to tell S.V. that every time [John] gets

         into bed with her, he is going to do something bad to her and that she should

         be scared.     This Guardian believes “her” is [Alice], another child that
                                                                                         -18-


       mother cares for.4

              On June 23, 2019 [the day of Appellees’ first visit with S.V. since

       March], Mother tells Travis that when [John] came to the door for their initial

       visit with S.V. that [S.V.] started giggling and ran to him. Mother told Travis

       that S.V. jumped into [John’s] arms and that [Kim] got out of the car and

       they were holding her and hugging her. Mother and Travis agree that

       turning S.V. against the [Appellees] will require “more extreme measures.”

       From the conversation this Guardian believes that Mother has had another

       child, [Alice] tell S.V. negative things about the [Appellees]. During the

       conversation, Travis says that she [Mother] should start doing it. Mother

       responds that she cannot because if S.V. tells this Guardian that mother is

       telling her to say these things then she is done. Mother goes on to tell

       Travis that she told S.V. prior to the [Appellees] arriving that she did not

       want S.V. to go, that the [Appellees] are not good people and that they are

       not friends and they are not your family. Mother informed Travis that S.V.

       disagreed on all three statements.

Joint Ex. I at p. 19-20.



4 S.V. co-slept with Appellees, because she was afraid to sleep alone. Tr.1 at p. 129.
Also, Alice is not the child’s real name. Alice is Mother’s 10-year old cousin, who was
being raised by Mother’s mother, M.D. Tr. 2 at p. 99. M.D. sees S.V. frequently, and
Mother and M.D. also babysit for each other’s children when one of them is working. Id.
at 94-95; Tr. 4 at p. 58. Alice, therefore, would have had regular contact with S.V.
Mother told the GAL on May 22, 2019 that S.V. now called Appellees by their first names
rather than Grandma and Papa, but she denied she had told S.V. to do this. Joint Ex. I
at p. 8. A child of S.V.’s age (under four at the time) would not likely think of switching
names on her own. At trial, M.D. admitted telling S.V. that Appellees were not S.V.’s
family. Tr. 2 at p. 119-120.
                                                                                         -19-


       {¶ 51} The GAL report detailed various other instances of Mother’s attempts to

poison S.V., such as refusing to sleep with S.V. or watch television with her if she wanted

to go to Appellees’ house and telling S.V. that “she is not going to sleep with S.V. because

you would rather be with someone who wants to kill me.” Id. at p. 19.

       {¶ 52} These were not the only instances of deception and poisoning, but we need

not discuss them further because the record clearly supports the GAL’s observation that

“the consistent theme of the conversations between mother and Travis [was] regarding

their relationship future, how they can hide it with others and how they can destroy the

relationship between S.V. and [Appellees].” Id. at p. 21-22.

       {¶ 53} Travis was released from prison on the parole violation on August 24, 2019

and was still on parole. As part of his supervision conditions, he was ordered to have no

contact with Mother. See Plaintiff’s Ex. 5. Again, this included “no personal contact,

phone, text, social media, third party, etc.” Id.

       {¶ 54} Appellees hired a private investigator, who documented Mother’s

whereabouts on a few occasions. The afternoon that Travis was released, Mother left

her car in a church parking lot near Travis’s home and disappeared from view while the

investigator turned his car around. Her car remained in the parking lot overnight, and

Travis was observed bringing Mother back to her car the next morning. See Plaintiff’s

Ex. 1A, photos 1-48; Tr.1 at p. 53-56, 62-63, and 68-75.

       {¶ 55} On September 14, 2019, the investigator observed and photographed

Mother’s car parked in Travis’s garage, with a cardboard or wooden board behind the car,

obscuring the license plate. The investigator saw Mother leaving the house and also

photographed Travis next to Mother’s car while she was leaving his driveway.            On
                                                                                        -20-


September 15, 2019, the car was again in the garage, again obscured, and Mother was

once more photographed leaving the house.          The car was followed to a Frisch’s

restaurant in Huber Heights (Mother was employed at Frisch’s). Plaintiff’s Ex. 1B and

1C; Tr.1 at p. 77-80.

       {¶ 56} Mother gave birth to Travis’s child on September 16, 2019. According to a

Violation Report, Mother’s sister called Travis’s PO on September 19, 2019, and reported

that a friend had seen Travis visiting and having contact with Mother in the hospital.

When the PO visited the hospital, Mother admitted that Travis had been to her room to

see the baby, but denied she had spoken to him. Plaintiff’s Ex. 6, p. 1-3. On September

20, 2019, Travis reported to his PO’s office and was arrested. He was charged with

violations relating to the visits by Mother to his home and was held pending resolution of

the violations. After a continuance was granted for further investigation, Travis was

charged with three additional parole violations for September 18, 2019, relating to threats

of physical harm and serious physical harm to Mother and violation of the no contract

order. The physical harm violations were withdrawn at the hearing, and Travis was found

guilty of the no contact violations; he was sentenced to a sanction of 154 days in prison.

Plaintiff’s Exs. 7 and 8.

       {¶ 57} The second custody hearing in this case took place on February 26, 2020.

At that point, Travis was scheduled to get out of prison in a few months. Tr.2 at p. 102.

At the February 2020 hearing, Mother presented testimony from Cory W., who was

Mother’s then boyfriend and had been dating Mother since shortly after S.V.1 was born

in September 2019. Id. at p. 33. According to Cory, they had been talking about moving

in together and possibly getting engaged. Id. at p. 35-36.
                                                                                         -21-


       {¶ 58} After Travis was released from prison in 2020, Mother saw him outside court

proceedings and got in his car because he made threats to her. According to Mother,

this was after a hearing related to a CPO. Mother indicated that she did file for a CPO

in February 2020, and the permanent order was issued on December 7, 2020. Tr.4 at

p. 44 and 46. In any event, Mother kept in contact with Travis for a few weeks but then

cut it off. Tr.4 at p. 47-48.

       {¶ 59} The third hearing in this case was held on July 7, 2020. A few days earlier,

Travis came to a Kroger where Mother and Cory were shopping and hit Cory. Ex. 3 at

p. 87; Tr.5 at p. 43-44 and 51. During her testimony several months later, Mother first

said that Travis just randomly showed up at Kroger. She then said she had been talking

to him, but insisted that she did not tell him where she was. Id. at p. 44-45.

       {¶ 60} The police report, however, included Mother’s statement that Travis had

called her and asked what she was doing. Mother told him she was shopping at Kroger

with Cory, and Travis then came there and hit Cory. Tr.5 at p. 49; Plaintiff’s Ex. 44, Ohio

Uniform Incident Report (July 5, 2020), p. 3. Cory told the police that he and Travis had

been having issues over dating Mother and stated multiple times that he did not want to

press charges. Id. Cory and Mother did not call the police about this incident; store

employees were the ones who called. Id.

       {¶ 61} Mother also told the officer that “both subjects have been talking about

fighting for a while over her.” Id.; Tr.5 at p. 49. Travis left before the police came but

came back afterwards to see if charges were going to be pressed. Ultimately, there was

another argument, because in Mother’s words, “boys will be boys.”                During this

argument, Travis came toward Mother at one point with his fists balled up and then left.
                                                                                            -22-


Tr.4 at p. 45.

       {¶ 62} Although no charges were filed, Travis was arrested and booked into jail on

July 6, 2020, for an alleged parole violation. Tr.3 at p. 43, and Defendant’s Ex. A. By

the time of the final January 2021 hearings, Mother was no longer with Cory, and Travis

was again in jail, with an expected release date in February 2021. Tr.4 at p. 46 and 52-

53.

       {¶ 63} After hearing the evidence, the trial court issued a decision on February 9,

2021, granting legal custody of S.V. to Appellees. Contrary to Mother’s claim, the court

did not apply an incorrect test. The court explicitly stressed that it was “well aware that

his case is not simply a ‘best interest’ test.” Entry (Feb. 9, 2021), at p. 11. The court

further stated that: “As a general rule, biological parents have the right to parent their own

children, free of involvement of third parties.       One exception to that rule is if the

‘parenting’ exercised by the biological parent is, or likely will be, detrimental to the child.”

Id. In addition, the court emphasized that Appellees’ burden was substantial. Id.

       {¶ 64} These are the correct standards for awarding custody to a non-parent. The

court found, based on the credible evidence, that Mother was unable or unwilling to accept

Appellees’ substantial positive effect on S.V.’s life and that Mother had unresolved mental

health issues.    Id. at p. 12.   The court was very concerned over Travis’s imminent

release from prison and found that Mother’s testimony about their relationship was not

credible. Id.

       {¶ 65} Moreover, the court found that Mother had not prioritized S.V. in her

decision-making process and that it would be detrimental for S.V. to remain in Mother’s

custody. Id. at p. 13. Based on our discussion above, we agree with the trial court on
                                                                                        -23-


all these points. It is nearly beyond belief that Mother would continue a relationship with

an individual who even one of her own witnesses described as a “psychopath” that

“should stay in prison.” Tr.3 at p. 113. There was no question that Mother’s decisions

in this vein, as well as the deliberate efforts of Mother and her family to poison the

relationship between S.V. and people who had been a great benefit to her life, had already

harmed S.V. and would continue to do so if she remained in Mother’s custody.

       {¶ 66} As a final point, we disagree with Mother’s claim that the trial court

improperly stressed her perceived character and moral flaws. The court was properly

focused on the effect Mother’s choices regarding Travis had on S.V.’s welfare and how

they could affect S.V. in the future. This was not a moral judgment; it was a recognition

of the danger to the child.

       {¶ 67} Based on the preceding discussion, Mother’s sole assignment of error is

overruled.



                                        III. Conclusion

       {¶ 68} Mother’s assignment of error having been overruled, the judgment of the

trial court is affirmed.

                                     .............

TUCKER, P.J. and EPLEY, J., concur.


Copies sent to:

Justin C. Nidiffer
James D. Miller
Dalma C. Grandjean
Matthew J. Barbato
Hon. Thomas J. Capper
-24-